DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application 
2.	This instant Office Action is in response to original filing filed on 1/17/2019.
3.	Claims 1-18 are numbered accordingly and are allowed herein. 
4.	This Office Action is made Notice of Allowance.
Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 4/25/2019 and 3/27/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
1.	Claims 1-18 are allowed herein and numbered accordingly. 
2.	As to Independent Claims 1, 6, and 11 the limitations recited in the claims along with its dependent claims are allowed because in combination with their dependent claims the closest prior arts, Yang et al. 2015/0351091 discloses in Section [0041] DAI (downlink assignment index): This is included in DCI transmitted through a PDCCH; The DAI can indicate an order value or counter value of a PDCCH; Section [0099] LTE-A considers two A/N transmission schemes, PUCCH format 3 and channel selection, for feedback of ACK/NACK (i.e. A/N) responses to received DL data transmitted through a plurality of cells; Here, an A/N codebook size (i.e. the number of A/N bits constituting A/N feedback information), a maximum number of transmittable transmit blocks supported by a DL transmission mode (TM) set for each cell; Section [0125] a conventional A/N codebook size (i.e. the number of A/N bits constituting A/N feedback information) is determined on the basis of a maximum number Ntb of transmittable TBs, supported by a TM set for a cell; Section [0128] a method for determining an A/N codebook size in consideration of a subframe configuration and characteristic per cell; also see Figs. 9, 15; and the prior art KIM et al US 20120320826 teaches in Fig. 15 (Depicts A/N codebook); Section [0072] A BS determines a PDCCH format according to downlink control information (DCI) to be transmitted to a UE; Section [0154] For example, the UE can perform channel coding by mapping a corresponding ACK/NACK information bit per codeword of each DL CC to the basis of the RM code determined semi-statically; Section [0157] When using fast codebook adaptation, as shown in FIG. 15(a), an ACK/NACK information bit for a codeword 1 (C1) of the DL CC 1 is mapped to a first basis b0; and the prior art Nazar et al. US 20110243066 discloses Section [0007] A UE may be configured to determine a codebook size and/or implement methods of reducing codebook size and/or states used in a codebook; Section [0090] A UE may need to know how many and which CCs are scheduled by a base station (e.g., an eNodeB) in order to determine the codebook and code-point in the codebook; Upon determining the number of CCs being scheduled, the UE may determine the codebook or the codebook size; the UE may determine the exact code-point in the codebook; Section [0191] A UE transmits ACK/NACK information using a transmission method based on channel selection and there are two HARQ ACK/NACK bits to report for a DL assignment, HARQ ACK/NACK bits to report according to the channel selection codebook; this may be applicable only to the case where the DCI is not received in the primary carrier (PCell). 


However, Yang, Kim, and Nazar in combination do not render obvious to a person skilled in the art the combination with other limitations in the independent claims the claim elements A method of performing communication by a user equipment (UE) in a wireless communication system, the method comprising: receiving only one downlink signal in a set of slots; generating an acknowledgement/negative acknowledgement (A/N) codebook for the one or more downlink signals; and transmitting the A/N codebook, wherein if the following conditions 1) to 3) are satisfied, the A/N codebook is generated for only the one downlink signal, 
1)  an A/N codebook configuration scheme is set as a semi-static A/N codebook, 
2)    the downlink signal is received in a primary cell (PCell), and
3)    the downlink signal is scheduled by a first downlink control information (DCI) format of at least two DCI formats, and a specific field of the first DCI format has a first value, and
wherein a field configuration of the first DCI format is same, when the A/N codebook configuration scheme is dynamic and when the A/N codebook configuration scheme is semi-static.
Therefore, the prior arts on record and further search on prior arts, fail to teach, alone or in combination the above mentioned claimed features along with other limitations as recited are allowed. 
The Examiner note that the entirety of each independent claims are the subject matter that renders each of the claims allowable, not solely the emphasized portion above. The dependent claims are allowable for at least the limitations of the corresponding parent independent claim (and/or their own required limitations).
Furthermore, for claims 1-18 each meet the provisions of 35 U.S.C. 101 and relevant provisions of 35 U.S.C. 112 in the context of an allowance. Therefore, claims 1-18 are allowed (as previously addressed).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


February 12, 2021
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477